               IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION



 SECURITIES AND EXCHANGE
 COMMISSION,

        Plaintiff,
                                                  Civil Action No. 3:12 cv 519
 vs.

 REX VENTURES GROUP, LLC
 d/b/a ZEEKREWARDS.COM, and
 PAUL BURKS,

        Defendants.



                                       ORDER

       Upon consideration of the Revised Application for Fees and Expenses by the

Receiver and His Advisors for the Fourth Quarter of 2017, filed March 22, 2018 (the

“Application”), and for good cause shown, IT IS ORDERED, ADJUDGED AND

DECREED that:

       1.      The Receiver’s Application is GRANTED.

       2.      The Receiver and McGuireWoods LLP SHALL BE AWARDED an

allowance of $250,300.87 (of which $50,060.17 will be held back pending further

petition to and approval by the Court) for legal services rendered during the

Compensation Period set forth in the Application, and $58,693.23 for the

reimbursement of expenses incurred during the same period.
                         3.     FTI Consulting, Inc. SHALL BE AWARDED an allowance of

                  $121,342.00 (of which $24,268.40 will be held back pending further petition to and

                  approval by the Court) for services rendered during the Compensation Period.

                         4.     The Receivership Estate IS HEREBY AUTHORIZED to immediately

                  pay such amounts and reimburse McGuireWoods LLP and FTI Consulting, Inc. for

                  approved expenses.

Signed: May 10, 2019
